Detailed Action
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/21,10/20/21 has been considered.
Drawings
	The Drawings filed on 9/9/21 are acceptable.

Claim Objections
Claim 1,15 objected to because of the following informalities:  
As per claims 1,15, recites “using the retrieved second data”, lacks antecedent basis, should be “using the requested and received second data”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,362,094(14/341,503). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘094 teaches all the limitations of the instant claims.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,764,358(16/433,778). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘358 teaches all the limitations of the instant claims.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,146,621(16/933,025). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘621 teaches all the limitations of the instant claims.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No.10,599,705(14/280,337) in view of US 2011/0040718 issued to Tendjoukian et al.(Tendjoukian). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘705 teaches the instant claims except for using the accessed playlist, requesting and receiving and determining a status of an event and using the status of the event as basis for a condition. ‘705 however does teach receiving a playlist defining the sequence of media content items and retrieving, therefore given ‘705 teaching of receiving a playlist defining the sequence of media content items and retrieving, it would have been obvious to one ordinary skill in the art to use the received playlist for request and receiving data since the media is in the playlist.
Tendjoukian teaches determining a status of an event and using the status of the event as a basis for a condition(para.0039; teaches refreshing every minute sport scores during the time a favorite sport team is scheduled to play).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘706 to include the teachings of Tendjoukian of when a favorite sport team is scheduled to play, to update the score every minute in order to provide the predictable result of updating the user of sport scores when listening to a media playlist. 
One ordinary skill in the art would have been motivated to combine the teachings in order to keep up to date on sports scores.
All dependent claims are well known an obvious given the art below.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No.10,599,706(14/280,350) in view of US 2011/0040718 issued to Tendjoukian et al.(Tendjoukian). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘706 teaches the instant claims except for using the accessed playlist, requesting and receiving and determining a status of an event and using the status of the event as basis for a condition. ‘706 however does teach receiving a playlist defining the sequence of media content items and retrieving, therefore given ‘706 teaching of receiving a playlist defining the sequence of media content items and retrieving, it would have been obvious to one ordinary skill in the art to use the received playlist for request and receiving data since the media is in the playlist.
Tendjoukian teaches determining a status of an event and using the status of the event as a basis for a condition(para.0039; teaches refreshing every minute sport scores during the time a favorite sport team is scheduled to play).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘706 to include the teachings of Tendjoukian of when a favorite sport team is scheduled to play, to update the score every minute in order to provide the predictable result of updating the user of sport scores when listening to a media playlist. 
One ordinary skill in the art would have been motivated to combine the teachings in order to keep up to date on sports scores.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,151,189(16/787,879) in view of in view of US 2011/0040718 issued to Tendjoukian et al.(Tendjoukian). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘879 teaches the instant claims except for using the accessed playlist, requesting and receiving and determining a status of an event and using the status of the event as basis for a condition. ‘879 however does teach receiving a playlist defining the sequence of media content items and retrieving, therefore given ‘879 teaching of receiving a playlist defining the sequence of media content items and retrieving, it would have been obvious to one ordinary skill in the art to use the received playlist for request and receiving data since the media is in the playlist.
Tendjoukian teaches determining a status of an event and using the status of the event as a basis for a condition(para.0039; teaches refreshing every minute sport scores during the time a favorite sport team is scheduled to play).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘706 to include the teachings of Tendjoukian of when a favorite sport team is scheduled to play, to update the score every minute in order to provide the predictable result of updating the user of sport scores when listening to a media playlist. 
One ordinary skill in the art would have been motivated to combine the teachings in order to keep up to date on sports scores.
All dependent claims are well known an obvious given the art below.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/480,706 (reference application) in view of US 2011/0040718 issued to Tendjoukian et al.(Tendjoukian). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘706 teaches the instant claims except for using the accessed playlist, requesting and receiving and determining a status of an event and using the status of the event as basis for a condition. ‘706 however does teach receiving a playlist defining the sequence of media content items and retrieving, therefore given ‘706 teaching of receiving a playlist defining the sequence of media content items and retrieving, it would have been obvious to one ordinary skill in the art to use the received playlist for request and receiving data since the media is in the playlist.
Tendjoukian teaches determining a status of an event and using the status of the event as a basis for a condition(para.0039; teaches refreshing every minute sport scores during the time a favorite sport team is scheduled to play).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘706 to include the teachings of Tendjoukian of when a favorite sport team is scheduled to play, to update the score every minute in order to provide the predictable result of updating the user of sport scores when listening to a media playlist. 
One ordinary skill in the art would have been motivated to combine the teachings in order to keep up to date on sports scores.
All dependent claims are well known an obvious given the art below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19-20  rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0157731 issued to Zigler et al.(Zigler) in view of US 2015/0296258 issued to Morten in view of US 2011/0040718 issued to Tendjoukian et al.(Tendjoukian).
As per claims 1,8,15,  Zigler explicitly teaches a method comprising: accessing a playlist defining a sequence of media content items including a first media content item and a second media content item(Fig.2; playlist with songs and dynamic audio file); using the accessed playlist, requesting and receiving/retrieve first data representing the media content items of the accessed playlist, and using the received first data to playout the media content items(Fig.2, para.21; teaches playlist with songs that are locally stored, mix of locally stored and remotely-provided, or remotely provided; it is obvious to one ordinary skill in the art before the effective filing date of claimed invention that when the songs are remotely provided that the user/device would request and receive the media and/or media files, para.26; further teaches media files can be different formats); while at least one of the media content items represented by the received first data is being played out(para.22, user listening to songs from playlist): (i) requesting and receiving/retrieve second data representing a media content item that is related to the event(para.22-23; dynamic audio file are time sensitive content such as daily news, sports scores, DJ chatter, traffic reports, emergency information, etc. ) and, and (ii) using the retrieved second data to playout the media content item related to the event in between playing out the first and second media content items(Fig.2,4, para.27,33, the dynamic audio file is played in between different media content).
Zigler does not explicitly teach  media content that is not specified in the accessed playlist; (a) determining a status of an event, and using the determined status of the event as a basis to determine a condition; (b) making a determination that the determined condition has been satisfied; and (c) responsive to making the determination that the determined condition has been satisfied.
Morten explicitly teaches media content that is not specified in the accessed playlist(para.47,48,50; teaches interrupting schedule programs for events such as breaking news, sports event updates, the interruption is not specified by the schedule).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zigler’s method of a playlist with media to include the teaching of Morten interrupting schedule programming for events such as breaking news, or sports events updates in order to provide the predictable result of  interrupting a user playing media from a playlist with breaking news or sports events.
One ordinary skill in the art would have been motivated to combine the teachings in order to receiving the latest information on breaking news, which keeps the user up to date on what’s happening(Morten, para.47).
Zigler in view of Morten does not explicitly teach (a) determining a status of an event, and using the determined status of the event as a basis to determine a condition; (b) making a determination that the determined condition has been satisfied; and (c) responsive to making the determination that the determined condition has been satisfied.
Tendjoukian explicitly teaches (a) determining a status of an event, and using the determined status of the event as a basis to determine a condition(para.39,42; refresh conditions for different types of data such as sports scores); (b) making a determination that the determined condition has been satisfied(para.39,42; refresh conditions for different types of data such as sports scores, where the sports scores are refreshed every minute during the times a favorite sports team is schedule to play); and (c) responsive to making the determination that the determined condition has been satisfied(para.39,42; refresh conditions for different types of data such as sports scores, where the sports scores are refreshed every minute during the times a favorite sports team is schedule to play).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zigler in view of Morten of  interrupting a user playing media from a playlist with breaking news or sports events to include the teaching of Tendjoukian of different refresh conditions of different types of data such as sports scores are refreshed every minute during a favorite sports team in order to provide the predictable result of interrupting a user playing a media from a playlist with updated scores based on certain conditions.
One ordinary skill in the art would have been motivated to combine the teachings in order to keep up to date on time sensitive news/information. 
As per claims 2,9,16, Zigler in view of Morten in view of Tendjoukian teaches the method/non-transitory computer readable medium of claim 1,8,15, wherein the event comprises a sporting event, and wherein determining the status of the event comprises determining whether or not the sporting event is in progress(Zigler, para.22 sports scores; Morten, para.48; close score/game; Tendjoukian, para.39,42; football scores updated every minute on Sundays during football season).  Motivation to combine set forth in claim 1,8,15.
As per claims 3,10,17, Zigler in view of Morten in view of Tendjoukian teaches the method/non-transitory computer readable medium of claim 1,8,15, wherein the first and second media content items are immediately adjacent to each other in the defined sequence(Zigler, Fig.2, shows songs adjacent to each other, Morten, Fig.4, programming adjacent to each other).  Motivation to combine set forth in claim 1,8,15.
As per claims 5,12,19, Zigler in view of Morten in view of Tendjoukian teaches the method/non-transitory computer readable medium of claim 1,8,15, wherein the determined condition comprises a condition that a threshold duration has passed since another media content item related to the event has been played out in connection with a separation between media content items of the playlist(Zigler, Figs.2,9, sequence of playlist, Tendjoukian, para.39,42; football scores updated every minute on Sunday during football season).  Motivation to combine set forth in claim 1,8,15.
As per claims 6,13,20, Zigler in view of Morten in view of Tendjoukian teaches the method/non-transitory computer readable medium of claim 1,8,15, wherein the determined condition comprises a condition that a threshold number of media content items related to the event have been played out in connection with a separation in between media content items of the playlist.  (Zigler, Figs.2,9, sequence of playlist, Tendjoukian, para.39,42; football scores updated every minute on Sunday during football season).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zigler in view of Morten in view of Tendjoukian of different refresh conditions of different types of data such as sports scores are refreshed every minute during a favorite sports team  to instead play out a specific number of scores between media files in order to provide the predictable result of interrupting a user playing a media from a playlist with a particular number of updated scores. One ordinary skill in the art would have been motivated to combine the teachings in order to ensure user is up to date.
As per claims 7,14, Zigler in view of Morten in view of Tendjoukian teaches the method of claim 1,8, wherein using the accessed playlist, requesting and receiving first data representing the media content items of the accessed playlist(Ziger, Fig.2, para.22; playlist), and using the received first data to playout the media content items comprises: traversing the accessed playlist(Zigler, para.22, user plays media from playlist); and for each media content item of the media content items, requesting and receiving data representing the media content item, and using the received data to playout the media content item(Zigler, para.22, receiving remotely stored media; ).  
Claims 4,11,18  rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0157731 issued to Zigler et al.(Zigler) in view of US 2015/0296258 issued to Morten in view of US 2011/0040718 issued to Tendjoukian et al.(Tendjoukian) in view of WO 2013/013176 issued to Cox.
As per claims 4, 11,18, Zigler in view of Morten in view of Tendjoukian teaches the method/non-transitory computer readable medium of claim 1,8,15, however does not explicitly teach wherein the condition corresponds to a relationship between a content category type and respective content category types of at least one of the media content items that has been played out.  
Cox explicitly teaches wherein the condition corresponds to a relationship between a content category type and respective content category types of at least one of the media content items that has been played out(Figs7-9,14-16, para. 61-63,65, teaches the score of the baseball game(NYM vs NYY) is played out, and the user switches to another channel, then when there is another score/big play for the same game(NYM vs NYY), the user is alerted to tune to listen, ie the condition(score/big play happened) corresponds to a relationship between content category type(score/big play) and respecitive content category type of the media contents items that has been played out(previous score/big play for the game).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention( or before the effective filing date of the claimed invention) to modify the teachings of Zigler in view of Morten in view of Tendjoukian of  interrupting a user playing a media from a playlist with updated scores based on certain conditions apply the teaching of Cox in order to provide the predictable result of interrupting a user playing a media from a playlist with updated scores based on certain conditions such as a relationship between content type and content category.
One ordinary skill in the art would have been motivated to combine the teachings in order to keep up to date on time sensitive news/information(Zigler, para.0022) and Cox(para.3-6).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2002/0049974 issued to Shnier, teaches customizing a sequence of media files to be played a particular time to a user
US 2004/0163115 issued to Butzer teaches interrupting a live broadcasting event.
US 2007/0282898 issued to Stark et al., teaches playlist with a placeholder for targeted media content to the user
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459